Citation Nr: 0710701	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy. 

2.  Entitlement to an initial evaluation in excess of 
20 percent for Type II diabetes mellitus with erectile 
dysfunction.

3.  Entitlement to an effective date earlier than June 14, 
2002 for the award of service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In pertinent part, the RO granted service connection 
for diabetes mellitus and assigned an initial 10 percent 
evaluation effective to the date of claim; June 14, 2002.  
The RO also denied service connection for vision problems 
(claimed as cataracts and retinopathy) and impotence on a 
direct basis and as secondary to diabetes mellitus.  In a 
notice of disagreement filed in January 2003, the veteran 
specifically disputed the initial rating assigned for 
diabetes mellitus as well as the claims for service 
connection for cataracts, diabetic retinopathy and impotence.  
As addressed in the remand below, the Board finds that the 
veteran also initiated an appeal with respect to the 
effective date of award assigned for the grant of service 
connection for diabetes mellitus.  The effective date of 
award claim has been placed on the title page for procedural 
purposes only.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

An RO rating decision in September 2003 granted service 
connection for bilateral cataracts, and assigned an initial 
noncompensable evaluation effective to the date of claim; 
June 14, 2002.  The RO also granted a 20 percent evaluation 
for diabetes mellitus effective to the date of claim; June 
14, 2002.  The September 2003 Statement of the Case (SOC) 
continued the denials on the initial rating and service 
connection for diabetic retinopathy and impotence.  In a Form 
9 received in November 2003, the veteran stated that his 20 
percent rating for diabetes mellitus was no longer an issue.  
However, he also checked a box stating that he wanted to 
appeal all issues listed on the SOC.  He continued to dispute 
the issue of service connection for diabetic retinopathy and 
impotence.  He did not initiate an appeal with respect to the 
rating assigned for cataracts.

In August 2004, the veteran filed a claim for an "increased 
rating" for diabetes mellitus.

An RO rating decision in August 2006 granted service 
connection for impotence, and assigned special monthly 
compensation based on loss of use of a creative organ.

In a Supplemental SOC (SSOC) in August 2006, the RO 
characterized the claims on appeal as (1) evaluation of 
diabetes mellitus, type 2, with erectile dysfunction 
currently evaluated as 20 percent disabling and 2) service 
connection for diabetic retinopathy.

The Board has an obligation to assess its jurisdiction, has 
statutory authority to review all questions necessary to a 
decision in the matter, and is not necessarily limited to the 
issue(s) certified for appeal.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  In this case, the RO did not close 
out the appeal based on the veteran's Form 9 statement that 
appeared to state he was satisfied with his 20 percent rating 
for diabetes mellitus.  In light of the ambiguity of his 
statement, and the RO's determination to continue the claim, 
the Board finds that the veteran's appeal on the initial 
rating assigned remains pending before the Board.  See 
generally Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).  Inasmuch as noncompensable schedular evaluations for 
complications of diabetes mellitus are part of the criteria 
for evaluating diabetes mellitus, the Board accepts the RO's 
phrasing of the initial rating claim as diabetes mellitus 
with erectile dysfunction for purposes of this appeal.

Finally, based upon a review of the file, it is unclear 
whether the veteran wishes to pursue the issue of service 
connection for diabetic neuropathy of both upper extremities.  
He also appears to relate urinary dysfunction as a 
complication of his service connected diabetes mellitus with 
erectile dysfunction.  Inasmuch as that these issues have not 
been certified for appellate review, they are not for 
consideration at this time.  They are, however, are being 
referred to the RO for clarification, and, if necessary, 
appropriate action.



The issues of entitlement to a higher initial evaluation for 
diabetes mellitus, as well as entitlement to an earlier 
effective date for the award of service connection for 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any further action on his part is required.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran does not currently manifest diabetic retinopathy.


CONCLUSION OF LAW

Service connection for diabetic retinopathy is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a) West 2002); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).   The statute and regulations regarding 
notice require that a claimant be given the required 
information prior to VA's decision on the claim, and in a 
form that enables a claimant to understand the process, the 
information needed, and who is responsible for obtaining that 
information.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  However, in circumstances where such notice was not 
provided, the focus must be directed as to whether the timing 
defect has resulted in harmful error to the claimant.  Id.  
See generally 38 C.F.R. § 20.1102 (2006).

A September 2002 RO letter advised the veteran of the 
relative duties in obtaining evidence to support the claim.  
A January 2003 rating decision and September 2003 SOC 
explained to him the applicable legal criteria, the Reasons 
and Bases for the decisions and cited in full the provisions 
of 38 C.F.R. § 3.159.  A December 2004 RO letter advised him 
of the types of evidence and/or information necessary to 
substantiate his service connection claim, the relative 
duties on the part of himself and VA in developing the claim, 
and to submit any evidence in his possession that pertained 
to his claim.  A July 2006 RO letter included an attachment 
explaining disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated in an August 2006 SSOC.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  There are no outstanding private 
treatment records for which the veteran has both identified 
and authorized VA to obtain on his behalf.  The RO has also 
obtained medical examination and opinion on the claim, to 
include clarifying examination to specifically determine 
whether the veteran manifests diabetic retinopathy.  There is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his service medical 
records; VA and private inpatient and outpatient treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
diabetic retinopathy.  In pertinent part, it is contended 
that the veteran suffers from retinopathy which is causally 
related to his service-connected diabetes mellitus.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The 
provisions of 38 C.F.R. § 4.119, Code 7913 contemplates 
evaluating all complications of diabetes mellitus.

A valid service connection claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The record on appeal includes a June 2004 VA ophthalmology 
clinic note indicating a diagnosis of nonproliferative 
diabetic retinopathy.  Findings included abnormal posterior 
pole with "limited dot hem."  A previous VA ophthalmologic 
examination in October 2002 found no evidence of diabetic 
retinopathy, and no further findings of diabetic retinopathy 
by examination are contained in the private and VA clinical 
records.  In July 2006, the veteran underwent VA eye 
examination with benefit of review of the claims folder.  The 
examiner was specifically requested to determine if diabetic 
retinopathy existed.  Following examination, the examiner 
specifically stated "NO EVIDENCE OF DIABETIC RETINOPATHY AT 
THIS EXAM."  

Based on the aforementioned, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not currently manifest diabetic retinopathy.  The Board 
places the greatest probative weight to the findings of the 
July 2006 VA examiner who found no current evidence of 
diabetic retinopathy.  This examiner's finding is consistent 
with the multiple private and VA clinical records of file, 
and was rendered for the specific purpose of ruling in or out 
the diagnosis.  The examination findings and diagnosis 
conducted in the clinical setting have not been supported by 
any further evidence or findings.

Even assuming, for the sake of argument, that the veteran 
does, in fact, suffer from such pathology, the extent of that 
pathology would be insufficient to warrant the assignment of 
a separate compensable evaluation.  See 38 C.F.R. § 4.84a and 
Part 4, Code 6079 (2006).  Under the circumstances, service 
connection for diabetic retinopathy is not in order.  The 
veteran's personal belief that he manifests diabetic 
retinopathy, while well-intentioned, does not hold any 
probative value as he is not shown to possess the requisite 
medical training to speak to issues involving medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2006).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetic retinopathy is denied.


REMAND

As noted in the Introduction, a January 2003 RO rating 
decision granted service connection for diabetes mellitus, 
Type II, and assigned an initial 10 percent evaluation 
effective to the date of claim; June 14, 2002.  In a 
statement entitled "Notice of Disagreement" received in 
January 2003, the veteran disagreed with the initial rating 
assigned and argued that he had been diagnosed with diabetes 
mellitus as early as 1995 and confirmed in 2000.  He also 
argued that the RO ignored VA Form 21-4142's that he 
previously submitted.  The Board finds that the veteran has 
initiated an appeal with respect to the issue of entitlement 
to an effective date prior to June 14, 2002 for the award of 
service connection for diabetes mellitus.  This issue, 
therefore, is remanded to the RO for issuance of an SOC in 
order to afford the veteran the opportunity to perfect his 
appeal, if he so desires.  See Manlincon, 12 Vet. App. 238 
(1999).

The Board must defer adjudication of his inextricably 
intertwined initial rating claim for diabetes mellitus as the 
determination requires review of whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Additional 
examination to determine all complications of diabetes 
mellitus present is also warranted to determine the current 
nature and severity of his disability.

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran for the following:
       	a) request him to identify all private 
and VA providers of treatment for his diabetes 
mellitus and complications since August 2004; 
and
        	b) provide him notice complying with the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 with respect to the issue of 
entitlement to an effective date earlier than 
June 14, 2002 for the award of service 
connection for diabetes mellitus.

2.  Obtain complete clinical records from the 
San Antonio, Texas VA Medical Center since 
December 2004.

3.  Schedule the veteran for appropriate 
examination(s) to determine the current nature 
and severity of service connected diabetes 
mellitus.  The claims folder should be 
provided to the examiner for review.  
Following examination and review of the claims 
folder, the examiner should be requested to 
provide the following findings:
        a) identify all current complications of 
diabetes mellitus, to include commenting on 
the veteran's assertions of associated voiding 
dysfunction and peripheral neuropathy of the 
upper extremities;
       b) describe in detail the incidence and 
frequency of any episodes of ketoacidosis or 
hypoglycemic reactions (i.e., daily, weekly, 
monthly), and the measures taken for their 
prevention; and the type and frequency of 
treatment required for his diabetes (i.e., 
outpatient treatment and/or hospitalization, 
and the frequency thereof); and
       	c) describe in detail the effect, if 
any, the service connected diabetes mellitus, 
as distinguished from the service connected 
coronary artery disease with secondary 
ischemic cardiomyopathy, has on the veteran's 
social and industrial activities (e.g., 
whether the diabetes requires avoidance of 
strenuous occupational and/or recreational 
activities and other regulation of activities) 
and whether there is progressive loss of 
weight and strength, and if so, the extent and 
severity thereof.
       
4.  Furnish the veteran an SOC on the issue of 
entitlement to an effective date earlier than 
June 14, 2002 for the award of service 
connection for diabetes mellitus.  He should 
be afforded the opportunity to respond to the 
SOC and advised of the requirements necessary 
to perfect his appeal

5.  Readjudicate the claim of entitlement to 
an initial rating in excess of 20 percent for 
diabetes mellitus.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided an SSOC and 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  This 
claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


